Citation Nr: 0842694	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-38 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a left foot injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from August 1976 to September 1992.  

Service connection for residuals a left foot injury was 
initially denied by the RO in a May 1993 rating decision, 
which the veteran did not appeal.  The veteran subsequently 
attempted to reopen the claim which was again denied by the 
RO in a May 1999 rating decision.  The veteran failed to 
appeal that decision as well.

The current appeal comes to the Board of Veterans' Appeals 
(the Board) on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
Winston-Salem, North Carolina which determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for residuals of a left 
foot injury.

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a hearing which was 
conducted at the Washington, D.C. central office in November 
2008.  The transcript of the hearing is associated with the 
veteran's claims folder.

The issue of service connection for residuals of an injury to 
the veteran's left foot are addressed in the REMAND portion 
of the decision below and are being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
residuals of a left foot injury was denied in an unappealed 
May 1993 RO decision.

2.  Evidence received since the last final decision of record 
relates specifically to unestablished facts necessary to 
substantiate the claim for service connection for the 
residuals of an injury to the veteran's left foot, and it 
also raises a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
for entitlement to service connection for residuals of a left 
foot injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159, 
3.326(a) (2008).  In light of the favorable decision as to 
reopening the veteran's previously denied claim, any error in 
the timing or content of VCAA notice or assistance is moot.

Relevant law and regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.
§ 3.303 (2008).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2008)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in January 2005, the claim will be adjudicated by 
applying the revised section 3.156, which is set out in the 
paragraph immediately following.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2008).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran seeks entitlement to service connection for 
residuals of an injury to his left foot.  Implicit in his 
claim is the contention that new and material evidence has 
been received by VA which is sufficient to reopen the claim. 

As noted in the Introduction, service connection for 
residuals a left foot injury was initially denied by the RO 
in a May 1993 rating decision, which the veteran did not 
appeal.  The veteran subsequently attempted to reopen the 
claim which was again denied by the RO in a May 1999 rating 
decision.  The veteran failed to appeal that decision as 
well.

At the time of the last final denial, the evidence of record 
included service medical records, which showed that the 
veteran complained of any injury to his left foot in December 
1987.  In March 1992, he specifically complained of pain in 
his left fourth toe.  X-rays were negative for any evidence 
of fracture, and post-service VA examination in April 1993 
also revealed no complaints or findings related to the left 
foot.  Subsequent July 1995 clinical records showed that he 
complained of residual discomfort of the fifth metatarsal of 
the left foot, but x-rays were negative. 

The evidence added to the veteran's claims folder since the 
last final decision to include VA examination reports dated 
in September 2000 and March and September 2002; private and 
VA treatment records; and written statements by the veteran.  

Service-connection was denied in the May 1999 rating decision 
because the record did not evidence permanent residuals of a 
left foot injury.  However, the Board points out that recent 
VA outpatient treatment records reflect that the veteran has 
a current diagnosis of post-traumatic/degenerative changes at 
the base of his left fourth metatarsal.  Specifically, the 
Board notes a July 2001 clinical record in which the veteran 
reported having continuous problems with his foot since a 
missile container fell on it in 1986.  It was noted that he 
saw a podiatrist in 1999, and that a bone scan had been 
recommended for a suspected stress fracture at the metatarsal 
base, but never done.  X-rays obtained of the left foot at 
that time revealed no bone or joint abnormality.  However, a 
subsequent bone scan in November 2002 showed a mildly 
increased uptake of radiotracer at the base of your left 
fourth metatarsal, which was interpreted as evidence of post-
traumatic/degenerative changes.

This evidence is new, in that it was not of record at the 
time of the initial denial, and also material, in that it 
provides clinical evidence of a current disability, and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for residuals of a left 
foot injury.  As such, the claim to reopen is granted.


ORDER

New and material evidence has been received and the claim for 
entitlement to service connection for residuals of a left 
foot injury is reopened; to that extent only the claim is 
granted.


REMAND

Since his discharge from service, the veteran has 
consistently complained of pain and others symptoms in his 
left foot, which he believes are secondary to an injury 
sustained on active duty.  As noted, the veteran has a 
current diagnosis of post-traumatic/degenerative changes at 
the base of the left fourth metatarsal.

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  
The duty to assist a claimant includes obtaining an 
examination and medical opinion when necessary to make an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  In McLendon v. Nicholson, 20 Vet. App. 
79 (2006), the Court discussed the steps to be taken in 
determining whether a VA examination is necessary prior to 
final adjudication of a claim.  According to McLendon, in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualified, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
an indication that the claimant's disability or symptoms 
"may be" associated with the established event, is a low 
threshold. McLendon, 20 Vet. App. at 83.

In this case, there is competent evidence of a current left 
foot disability and evidence of an in-service occurrence of a 
left foot injury.  There is also evidence of a continuity of 
symptomatology in the form of the veteran's repeated 
complaints of pain and other symptoms since separation.  See 
Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  As 
such, the Board finds that the criteria for obtaining a VA 
medical opinion or examination are met.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be asked to provide 
the name(s) of any VA or non-VA medical 
care provider that has treated him for 
his left foot disability since February 
2006.  After obtaining the necessary 
medical release, those records should be 
obtained and associated with the claims 
file.  Any negative responses should be 
properly annotated in the claims file.

2.  Schedule the veteran for examination 
by appropriate specialist(s) to 
determine the nature and etiology of the 
veteran's claimed residuals of an injury 
to his left foot.  The examiner(s) 
should conduct a thorough examination of 
the left foot, obtain x-rays of the left 
foot, and diagnose any pathology found.  
As to any disability of the left foot 
that is identified, the examiner(s) 
should offer an opinion as to whether 
the disability is at least as likely as 
not (50 percent or greater probability) 
related to a disease or injury in 
service.  A complete rationale should be 
provided for any opinions given.  If the 
requested medical opinions cannot be 
given, the examiner(s) should state the 
reason why.

3.  Following completion of the above 
development, the AOJ should readjudicate 
the claim for service 
connection of residuals of injury to the 
veteran's left foot.  If service 
connection is not granted, an 
appropriate supplemental statement of 
the case should be issued.  The veteran 
and his representative should be 
afforded an opportunity to respond to 
the supplemental statement of the case 
before the claim folder is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


